Exhibit 10.18

FIRST AMENDMENT
OF THE
DADE BEHRING EMPLOYEE STOCK PURCHASE PLAN
(As Adopted November 2, 2002)

WHEREAS, Dade Behring Holdings Inc. (the “Company”) maintains the Dade Behring
Employee Stock Purchase Plan as adopted by the Company on November 7, 2002 and
approved by the shareholders on May 28, 2003 (the “Plan”); and

WHEREAS, the Company desires to amend the Plan to provide that the anti-dilution
provisions of the Plan be made mandatory rather than discretionary to avoid
unfavorable accounting treatment;

NOW, THEREFORE, by virtue and in exercise of the power reserved to the Company
by Section 13.7 of the Plan and pursuant to the authority delegated to the
undersigned officer of the Company, the Plan be and is hereby amended in the
following particular:

Effective the date of adoption of this amendment by the Board of Directors of
the Company, Section 9 of the Plan is amended to read as follows:

Section 9  Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Asset Sale.

9.1.            Subject to any required action by the shareholders of the
Company, the right to purchase Shares of Common Stock covered by a current
Offering Period and the number of Shares which have been authorized for issuance
under the Plan for any future Offering Period, the maximum number of Shares each
Participant may purchase each Offering Period (pursuant to Section 5.3 hereof),
as well as the price per Share and the number of Shares covered by each right
under the Plan which have not yet been purchased shall be equitably adjusted for
any increase or decrease in the number of issued Shares resulting from a stock
split, reverse stock split, stock dividend, extraordinary cash dividend,
combination or reclassification of the Common Stock, or recapitalization,
reorganization, consolidation, split-up, spin-off, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company.  Except as expressly provided otherwise by the Committee, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares.

9.2.            Without limitation on the preceding provisions, in the event of
any corporate transaction, the Committee shall make such adjustment it deems
appropriate to prevent dilution or enlargement of rights in the number and class
of Shares which may be delivered under Section 12, in the number, class of or
price of Shares available for purchase under the Plan and in the number of
Shares which a Participant is entitled to purchase and any other adjustments it
deems appropriate.  Without limiting the Committee’s authority under this Plan,
in the event of any transaction, the Committee may elect to have the options
hereunder


--------------------------------------------------------------------------------


assumed or such options substituted by a successor entity, to terminate all
outstanding options either prior to their expiration or upon completion of the
purchase of Shares on the next Purchase Date, to shorten the Offering Period by
setting a new Purchase Date, or to take such other action deemed appropriate by
the Committee.

* * *

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf by its duly authorized officer this 26th day of October 2006.

 

 

DADE BEHRING HOLDINGS, INC.

 

 

 

 

/S/

Louise S. Pearson

 

 

Vice President

 

2


--------------------------------------------------------------------------------